Citation Nr: 1617059	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  02-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability.

2.  Entitlement to service connection for a stomach disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied service connection for a stomach disorder, on the grounds that new and material evidence to reopen the claim had not been received.  

The Veteran testified before a Veterans Law Judge who has since retired, via a video conference hearing in July 2008.  A transcript of that hearing has been associated with the claims file.  In February 2016, following a March 2014 remand to afford the Veteran another hearing due to the fact that the judge who took his testimony in July 2008 had retired, the Veteran testified before the undersigned Veterans Law Judge. 

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of service connection for a stomach disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1994 decision, the RO denied the Veteran's claim for service connection for a stomach disability.  The decision is final.
2.  Assuming its credibility, the evidence associated with the claims file subsequent to the October 1994 rating decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection a stomach disability.


CONCLUSIONS OF LAW

1.  The October 1994 decision that denied the Veteran's claim for service connection for a stomach disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence having been presented, the claim for service connection for a stomach disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the claim is reopened herein, any error in providing appropriate notice or assistance is harmless error.

Analysis

In October 1994, the Veteran's claim for service connection for a stomach disability was denied because there was no evidence of a chronic disability subject to service connection.  Evidence of record at the time of that decision included service treatment records and private treatment records.  The Veteran did not appeal the denial, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the October 1994 decision became final.

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's current claim for entitlement to service connection is based upon the same factual basis as the claim for entitlement to service connection which was denied in the October 1994 rating decision.  In October 2001, the Veteran filed a claim asserting that service connection was warranted for a stomach disability.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
In April 2002, the RO denied the claim, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  

Since the October 1994 Rating Decision, evidence submitted includes VA medical center (VAMC) records noting stomach problems as well as a history of peptic ulcer disease.  VAMC records from December 2003 and multiple other dates note chronic constipation and colonic polyps.  There were also multiple VA examinations from April 2009, February 2011, and February 2014 noting diagnoses of hiatal hernia, chronic constipation, and hypothyroidism.  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the October 1994 decision and could not have been considered by prior decision makers.  Moreover, it is material as these records address the presence of a current chronic disability, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a stomach disability is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach disability is reopened.


REMAND

In the Veteran's September 2014 Post-Remand Brief, his representative claimed that his stomach disability was caused or aggravated by his now service-connected PTSD (and resulting alcohol abuse), and thus the Veteran should be sent notification on how to substantiate a claim for secondary service connection.  

The Veteran stated in July 2005 at the VAMC that he was seen for an upper and lower gastrointestinal series by his personal care provider in March 2005 and that he had hemorrhoids.  Upon remand, with appropriate authorization, these records should be associated with the claims file. 

The Veteran also stated during his July 2008 hearing that he believed his stomach disability to be related to Agent Orange exposure, therefore this should be addressed in a new VA examination.  Regarding the Veteran's contentions that he has a stomach disability due to Agent Orange exposure, the Veteran has presumed exposure to Agent Orange conceded based on his service in Vietnam.  Even though the Veteran cannot be granted service connection on a presumptive basis, because no stomach disability is one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had a stomach disability at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Therefore, upon remand, the Veteran must be afforded a new examination, to specifically include determining whether his stomach disability was caused or aggravated by the service-connected PTSD, or whether it is due to his exposure to Agent Orange.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service connection pursuant to 38 C.F.R. § 3.310.  Please note in this regard that the Veteran has recently updated his address (in February 2016), and that this information has been associated with VACOLS and in the VBMS notes.  

2.  With appropriate authorization from the Veteran, obtain any outstanding records from his personal care provider pertaining to his March 2005 upper and lower GI series showing hemorrhoids.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his stomach disability.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should identify any stomach disability of record during the appeal period.

The examiner then must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified stomach disability is etiologically related to service, including presumed Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).

The examiner must also provide an opinion as to it is at least as likely as not (a 50 percent probability or greater) the Veteran's stomach disability either (1) caused by or (2) are aggravated by the Veteran's service-connected PTSD.

The examiner's attention is directed to 

(i) the claims that the Veteran's alcohol abuse is a symptom of his PTSD, which has in turn caused or aggravated his stomach disability.  See September 2014 informal hearing presentation; and 

(ii) the February 2014 VA opinion noting there are many other possible causes of abdominal pain to include abdominal pain from alcohol ingestion.

If the examiner determines that a stomach disability is aggravated by the PTSD, the examiner should report the baseline level of severity of the stomach disability prior to the onset of aggravation.  If some of the increase in severity of the stomach disability is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


